Citation Nr: 0432021	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  02-12 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Whether there was clear and unmistakable error in August 
1980 and May 1983 rating decisions that denied service 
connection for a nervous disorder.  

2.  Entitlement to an effective date prior to October 17, 
1997, for the grant of service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from March 1977 to 
March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) that, 
in relevant part, granted service connection for 
schizophrenia and assigned a 100 percent rating effective 
July 22, 1998.  The veteran filed a notice of disagreement 
pertaining to the effective date assigned.  

In an April 2001 rating decision, the RO granted an earlier 
effective date of October 17, 1997 for the grant of service 
connection for schizophrenia based on a finding of clear and 
unmistakable error in the March 2000 rating decision.  The 
veteran continued his appeal.  

In his September 2002 substantive appeal, the veteran 
requested that he be scheduled for a personal hearing before 
a Veterans Law Judge.  However, he subsequently canceled that 
request.  

In July 2003, the Board remanded the case to the RO to 
adjudicate the inextricably intertwined claim of whether 
there was clear and unmistakable error in August 1980 and May 
1983 rating decisions that denied service connection for a 
nervous disorder.  

In a February 2004 rating decision, the RO found there was no 
clear and unmistakable error in the August 1980 and May 1983 
rating decisions that denied service connection for 
schizophrenia.  The case was then returned to the Board.

In May 2004, the Board again returned the case to the RO to 
allow the veteran an appropriate amount of time to appeal the 
February 2004 denial since the issues were inextricably 
intertwined.  

Shortly after the remand, the veteran filed a notice of 
disagreement and he was provided with a statement of the case 
in June 2004.  He filed a substantive appeal in August 2004.  
The case has now been returned to the Board for appellate 
review of both issues.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
chronic nervous disorder was denied by the RO in an August 
1980 rating decision.  The veteran did not appeal the 
decision.  

2.  The RO's August 1980 rating decision that denied service 
connection for a chronic nervous disorder was reasonably 
supported by evidence then of record, and the evidence does 
not demonstrate that the RO incorrectly applied the statutory 
or regulatory provisions extant at that time such that the 
outcome of the claim would have been manifestly different but 
for the error.  

3.  The veteran filed a subsequent claim for service 
connection for a chronic nervous disorder, to include post-
traumatic stress disorder, that was denied by the RO in a May 
1983 rating decision.  The veteran did not appeal the 
decision.  

4.  The RO's May 1983 rating decision that denied service 
connection for a chronic nervous disorder, to include post-
traumatic stress disorder, was reasonably supported by 
evidence then of record, and the evidence does not 
demonstrate that the RO incorrectly applied the statutory or 
regulatory provisions extant at that time such that the 
outcome of the claim would have been manifestly different but 
for the error.  

5.  The veteran filed a subsequent claim for service 
connection for schizophrenia, which was received by the RO on 
October 17, 1997.  




CONCLUSIONS OF LAW

1.  The August 20, 1980 rating decision that denied service 
connection for a chronic nervous disorder did not contain 
clear and unmistakable error.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105 (2003).  

2.  The May 6, 1983 rating decision that denied service 
connection for a chronic nervous disorder, to include post-
traumatic stress disorder, did not contain clear and 
unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2003).  

3.  An effective date prior to October 17, 1997, for the 
grant of service connection for schizophrenia is not 
warranted.  38 U.S.C.A. §§ 5103A, 5107, 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).  

It has been determined by the United States Court of Appeals 
for Veterans Claims (Court) that the VCAA is not applicable 
to claims alleging clear and unmistakable error.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  

With regard to the veteran's claim for an earlier effective 
date, the issue was first raised in a notice of disagreement 
submitted in response to VA's notice of its decision on the 
veteran's claim for service connection.  Under 38 U.S.C. 
§ 5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  If, in response to notice of its decision on a 
claim for which section 5103 notice was provided, VA receives 
a notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.  However, the 
initial rating decision that granted the veteran's claim was 
issued in March 2000, prior to the enactment of the VCAA.  
Therefore, section 5103 notice was not provided in 
conjunction with the claim for service connection.  

Consequently, in a December 2003 letter, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim for an earlier effective date.  Such 
correspondence also apprised him as to which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. 
§ 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the veteran's claim was initially adjudicated 
before the VCAA  notice letter was sent in December 2003.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in December 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim for an earlier effective 
date, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his earlier effective date claim.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes that any 
deficiency as to the timing of VCAA notice to the veteran is 
harmless error.  

Furthermore, there is ample evidence of record on which to 
decide the claim for an earlier effective date.  Neither the 
veteran nor his representative has alluded to any additional 
medical or documentary records that might be available and 
which would be pertinent to the present claim.  Therefore, in 
light of the above, the Board finds that no further action is 
required in order to comply with VA's duty to assist under 
both the VCAA and the new regulations.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  

II.  Clear and Unmistakable Error

The veteran asserts there was clear and unmistakable error 
(CUE) in the August 20, 1980 and May 6, 1983 rating decisions 
that denied service connection for a chronic nervous 
disorder.  He did not appeal these decisions, and they are 
thus considered final, although they may be reversed if found 
to be based upon CUE.  Legal authority provides that, where 
CUE is found in a prior rating decision, the prior decision 
will be reversed or revised, and, for the purposes of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2003).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error. . . .

If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error is 
and, unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to why 
the result would have been manifestly 
different but for the alleged error.  It must 
be remembered that there is a presumption of 
validity to otherwise final decisions, and 
that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even 
stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  See also, Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999), expressly adopting the 
"manifestly changed the outcome" language in Russell.  

The law and regulations in effect at the time of the August 
1980 and May 1983 rating decisions provided that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
However, congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
are not disease or injuries within the meaning of the 
applicable legislation.  38 U.S.C. § 331 (1980 and 1983) [now 
codified at 38 U.S.C.A. § 1131 (West 2002)]; 38 C.F.R. 
§ 3.303 (1980 and 1983).  Service connection could also be 
granted for a psychosis if it was manifested to a degree of 
10 percent or more within one year of discharge from service.  
38 U.S.C. §§ 312, 313, 337 (1980 and 1983) [now codified at 
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2003)]; 38 C.F.R. 
§§ 3.307, 3.309 (a) (1980 and 1983).  

In this case, the veteran argues that the August 20, 1980 and 
May 6, 1983 rating decisions that denied service connection 
for a chronic nervous disorder were clearly and unmistakably 
erroneous because the RO failed to consider, or misapplied, 
the relevant laws and regulations; and failed to fulfill the 
duty to assist the veteran in the development the claims.  
The claim is viable.  

However, based on a review of the record, the Board finds the 
RO correctly applied all the relevant laws and regulations in 
existence at the time of both the August 1980 and May 1983 
rating decisions.  In summary, the laws and regulations in 
effect at that time provided that service connection could be 
granted for a disability that was incurred in or aggravated 
by active military service; or service connection could be 
granted if a psychosis was manifested to a degree of 10 
percent or more within one year of discharge from active 
service.  

The veterans' service medical records did not demonstrate 
that the veteran was diagnosed with a chronic nervous 
disorder.  A mental status evaluation in July 1980 revealed a 
diagnosis of histrionic personality disorder.  In the August 
1980 rating decision, the RO concluded that the veteran's 
personality disorder was not a disability for which 
compensation could be paid under VA laws.  Consequently, the 
RO concluded that the veteran did not have a chronic nervous 
disorder that was incurred in or aggravated by service.  This 
conclusion does not amount to legal error.  

The veteran submitted another claim for service connection 
for delayed stress syndrome that was received by the RO in 
January 1983.  Additional evidence associated with the file 
included a January 1983 VA hospitalization report that showed 
that the veteran had been diagnosed with schizo-affective 
disorder and paranoid-type schizophrenia.  In a May 1983 
rating decision, the RO again denied the claim finding that 
the veteran had not been diagnosed with post-traumatic stress 
syndrome; the evidence did not show that he had been 
diagnosed with a psychotic disorder within one year of his 
discharge from service; and continuity of symptomatology had 
not been demonstrated.  This conclusion also does not amount 
to legal error.  

To the extent that the veteran and his attorney may disagree 
with how the facts were weighed or evaluated by the RO in 
reaching its decisions in August 1980 and May 1983, or that 
they disagree with the diagnosis provided upon VA examination 
in July 1980, the Board notes that such disagreement alone is 
insufficient to constitute CUE.  See Russell, Fugo, supra.  
In arguments in support of the claim, the veteran's attorney 
has essentially asserted that the RO erred in August 1980 by 
not considering other possible diagnoses for the veteran's 
disability that were raised by the evidence of record or, 
presumably, obtaining another medical opinion.  However, as 
indicated above, VA's failure to comply with the duty to 
assist cannot constitute clear and unmistakable error.  
Therefore, the fact that the RO failed to obtain another 
medical evaluation or opinion cannot form the basis for a 
finding of CUE.  In Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994), the Court held that "VA's breach of the duty to 
assist cannot form a basis for a claim of CUE."  The Court 
has also held that, when a CUE claim is based upon an 
asserted failure to provide an examination, "[t]here is no 
way of knowing what such an . . . examination would have 
yielded[,] . . . so it could not be concluded that it 'would 
have manifestly changed the outcome', Russell, [3 Vet. App. 
at 313]."  Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).  

With regard to the argument that the subsequent grant of 
service connection for schizophrenia, effective October 17, 
1997, which occurred after additional evidentiary development 
was undertaken in the 1990's, shows that the veteran's claim 
would have been granted in August 1980 or May 1983 if the 
appropriate development been undertaken at that time, the 
Board notes that the extensive judicial case law on the 
subject of CUE has taken into consideration the fact that the 
law relating to VA's development of evidence, and the 
respective responsibilities of the claimant and the Agency in 
producing and submitting such evidence, has evolved over the 
years.  An example is the VCAA, discussed above, which 
amended the law with respect to VA's duty to assist claimants 
in generating medical opinion evidence.  However, as the 
Court held in Caffrey, supra, the retrospective review of a 
prior final decision cannot create evidence that was not 
secured or generated at that remote time.  Thus, even 
assuming that the RO should have obtained additional medical 
records, an examination, or a medical opinion, the RO's 
failure to do so at the time of the August 1980 and May 1983 
rating decision cannot constitute CUE; and the Board may not 
make a finding of CUE on this basis.  

In conclusion, the Board finds that the August 20, 1980 and 
May 6, 1983 rating decisions were reasonably supported by the 
evidence of record, correctly applied prevailing legal 
authority, and were not undebatably erroneous.  Furthermore, 
the RO, in August 1980 and May 1983, had before it the 
correct facts as they were known at the time, and the RO's 
alleged breach of the duty to assist cannot constitute CUE.  
Hence, the veteran's claim that there was clear and 
unmistakable error in the August 20, 1980 and May 6, 1983 
rating decisions must be denied.  

B.  Earlier Effective Date

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  The 
effective date of a reopened claim is the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii) (2003).  

The veteran did not file a document that could be considered 
as a timely substantive appeal when his original claims for 
service connection for a chronic nervous disorder were denied 
by the RO in August 1980 and again in May 1983.  See 
38 C.F.R. § 20.302 (2003) (a substantive appeal must be filed 
within one year of the notice of the determination being 
appealed or within 60 days of the issuance of the statement 
of the case, whichever is later).  Consequently, the RO's 
August 1980 and May 1983 rating decisions became final.  See 
also, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2003).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  When a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155 (2003).  An informal claim may 
consist of a VA report of examination or hospitalization, and 
the date of the examination or hospital admission will be 
accepted as the date of receipt of a claim if such a report 
relates to examination or treatment of a disability for which 
service connection has previously been established or a 
formal claim for compensation was disallowed for the reason 
that the service-connected disability was not compensable in 
degree.  See also, Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA has constructive knowledge of documents generated by VA 
medical facilities even if such records are not physically 
part of the claims file).  

On October 17, 1997, the RO received correspondence from the 
veteran's brother  which purported to file a claim for 
service connection for schizophrenia on the veteran's behalf.  
After the claim was successfully reopened, and service 
connection for schizophrenia was granted by the RO in a March 
2000 rating decision, the effective date assigned for the 
award was July 22, 1998.  However, the date was subsequently 
corrected in an April 2001 rating decision, and October 17, 
1997 was the effective date assigned.  Under the facts 
presented here, this is the earliest date that may be 
assigned.  See 38 C.F.R. § 3.400(q).  

To the extent that the veteran's attorney may assert that a 
January 1983  through April 1983 VA hospitalization report 
should be accepted as an informal claim to reopen, the Board 
points out that the veteran's initial claim for service 
connection was not denied based on a finding that the 
disability was not compensable in degree.  Therefore, this 
report does not fall within the parameters of 38 C.F.R. 
§ 3.157.  There is no earlier communication in the file from 
the veteran or his representative that indicated an intent to 
file a claim.  Accordingly, the Board finds that an effective 
date prior to October 17, 1997, for the grant of service 
connection for schizophrenia and the assignment of a 100 
percent disability rating is not warranted.  


ORDER

The claim that there was clear and unmistakable error in 
final August 1980 and May 1983 rating decisions that denied 
service connection for a chronic nervous disorder is denied.  

An effective date prior to October 17, 1997, for the grant of 
service connection for schizophrenia is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



